Citation Nr: 1419343	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-18 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased initial evaluation for hearing loss, currently evaluated as 50 percent disabling.

2. Entitlement to an increased initial evaluation for tinnitus, currently evaluated as 10 percent disabling.

3. Entitlement to an increased initial evaluation for ischemic heart disease, currently evaluated as 10 percent disabling.

4. Entitlement to a total disability rating due to individual unemployability (TDIU).

5. Whether an October 22, 2008 decision which denied service connection for hearing loss and tinnitus contains clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served in the Army National Guard from November 1965 to October 1971, which included a period of active duty for training from July 1966 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that granted the veteran's claims of entitlement to service connection for hearing loss, tinnitus, and ischemic heart disease, denied entitlement to TDIU, and found no CUE in a prior October 2008 RO decision.  A videoconference hearing was held before the undersigned Veterans Law Judge in May 2012.

The issues of entitlement to an increased rating for ischemic heart disease, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. On May 14, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his authorized representative that a withdrawal of this appeal was requested, as to the issue of an increased rating for hearing loss.

2. On May 14, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his authorized representative that a withdrawal of this appeal was requested, as to the issue of an increased rating for tinnitus.

3. Service connection for hearing loss and tinnitus were both denied in an October 22, 2008 rating decision.  The Veteran did not appeal that decision, and it is therefore final.

4. The October 22, 2008 decision which denied service connection for hearing loss and tinnitus contained CUE in that it failed to consider the correct facts.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of entitlement to an increased rating for hearing loss by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for withdrawal of the appeal of entitlement to an increased rating for tinnitus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3. The October 22, 2008 decision which denied service connection for hearing loss and tinnitus contained CUE; thus, service connection for these disabilities is warranted effective May 30, 2008, the date of the Veteran's original claim for this disability. 38 U.S.C.A. § 5109A  (West 2002); 38 C.F.R. §§ 4.20, 4.27, 4.71a, Diagnostic Codes 5225, 5227 (1965); 38 C.F.R. §§ 3.105(a), 20.1403 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the appellant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  

However, because all of the issues in this case have either been withdrawn by the Veteran, are being granted, or are being remanded for further development, the Board finds that any further discussion of the VCAA would be moot.

However, the Board will point out that the Veteran was provided with multiple VCAA letters on these issues, including those dated in May and June 2010, and ample opportunity to respond.  Therefore, the Board finds no further duty exists to assist the Veteran, as to the issues being decided on this claim in this decision.


Increased evaluations for hearing loss and tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant and his authorized representative indicated in the Veteran's May 2012 hearing that the Veteran wished to withdraw his appeal as to the issues of increased evaluations for hearing loss and tinnitus.  The transcript of that hearing is on file.  Therefore, the Veteran has withdrawn his appeal as to these issues, and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


Whether an October 22, 2008 decision which service connection for hearing loss and tinnitus contains clear and unmistakable error (CUE).

The Veteran contends that clear and unmistakable error is found in an October 2008 RO decision which denied service connection for hearing loss and tinnitus.  The Veteran's representative argues that, because the RO had only one medical opinion of record from a private examiner, when they denied these claims in 2008, and it linked these disabilities to service, that in not granting these claims the RO impermissibly used its own medical conclusions to deny the claims.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  While the Board does not agree with this argument, it does find another basis for a finding of CUE, and this claim is therefore granted. 

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997). 

Pursuant to 38 U.S.C. § 5109A(a), an RO decision is subject to revision on the grounds of CUE. There is a three-pronged test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made"; (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en banc). 

The CUE is a very specific and rare kind of "error." It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error. 

Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, supra. 

Disagreements about how the facts were weighed or evaluated and failures of the duty to assist cannot be CUE. 38 C.F.R. § 20.1403(d)(2) and (3)  

If the evidence establishes CUE, an undebatable, outcome-determinative error, the prior decision must be reversed or revised, 38 U.S.C. §§ 5109A(a), 7111(a), and the decision constituting the reversal or revision "has the same effect as if the decision had been made on the date of the prior decision," 38 U.S.C. §§ 5109A(b), 7111(b).

As noted above, the Veteran's appellant's main claim as to CUE is that the RO impermissibly substituted its medical judgment when it failed to grant these claims even in spite of the fact that the only medical evidence of record was a positive medical opinion.  The Veteran's representative argued that this was therefore a Colvin violation. The Board finds this argument to be without merit however, as the RO did not use its own medical judgment in forming this opinion, it indicated several reasons why they discounted this opinion, therefore, this is merely an argument with how the facts were weighed or evaluated, which, as noted above, cannot rise to the level of CUE.

However, the Board notes that the RO, in its October 2008 rating decision, indicated that one of the main reasons they discounted the private positive medical opinion was because there was no evidence of record that the Veteran has been exposed to hazardous noise.  The Board does not find this consistent with the evidence of record at that time, namely, the Veteran's personnel records, which show that he underwent rifle training and had an expert marksmanship badge.  In essence, given the Veteran's contentions and the information in his service records supporting a finding of excessive noise exposure, the Board is unable to identify any contrary evidence to support the RO's finding.  In addition, such noise exposure clearly consistitutes an injury sustained during active duty for training, in light of the medical opinion of record at the time of decision linking his hearing loss and tinnitus to such exposure.  As this undebatable error was the primary basis of the RO's denial, the Board concludes that the error manifestly changed the outcome of the decision at the time it was made.  Such a mistake constitutes clear and unmistakable error and, as a consequence, an earlier effective date of May 30, 2008, for the award of service connection for hearing loss and tinnitus is granted.


ORDER

The claim of entitlement to an increased rating for hearing loss is dismissed.

The claim of entitlement to an increased rating for tinnitus is dismissed.

The claim of CUE in an October 22, 2008 decision which denied service connection for hearing loss and tinnitus is granted, and an earlier effective date of May 30, 2008, for the awards of service connection for these disabilities is granted.


REMAND

As to the Veteran's claim for an increased rating for his ischemic heart disease, the Board finds that additional development is warranted.  Specifically, the Board notes that, in the cardiac examination of January 2011, the Veteran was noted to become fatigued walking up a flight of stairs or doing heavy yard work.  In his May 2012 hearing testimony, the Veteran's wife indicated that she did all the lawn mowing and all the house work.  This appears to indicate a level of disability greater than that indicated in his prior examination.  Considering this, and the period of time since his last examination, the Board is of the opinion that the Veteran should be provided with a further examination for his ischemic heart disease that better reflects his present level of disability.

As the adjudication of the Veteran's claim for increased rating for his service connected heart condition could well have an impact on his claim for TDIU, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, adjudication of this claim must be deferred until development is completed on remand.


Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should contact the Veteran and obtain the names and addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who treated him for any heart disability that have not yet been associated with the claims file, particularly from 2011 to the present.  

After the Veteran has signed the appropriate releases, all outstanding treatment records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  

If the RO or the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

    2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected ischemic heart disease.  The claims file must be made available to the examiner, and the examination report should reflect that such a review was undertaken.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The examiner should prepare a report that details the current severity of the Veteran's service-connected ischemic heart disease. 



The examiner should be asked to comment on the following: 

a. Is the Veteran's blockage of his carotid left artery related to this condition?

b. What limitations on the Veteran's daily activities does this disability create?

e. The VA examiner should also discuss the effects the Veteran's service-connected disability has on his employment, and include if possible, the effects that all of the Veteran's service connected disabilities, combined, might have on the Veteran's employment.

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record. 

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4. Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5. Thereafter, readjudicate the Veteran's claim for an increased rating for ischemic heart disease, and his claim of entitlement to TDIU.  If any benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


